Citation Nr: 0829537	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for left leg nerve 
damage.

5.  Entitlement to service connection for a lung disability.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for congenital patent 
ductus arteriosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
February 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2008.  A transcript of that 
hearing is of record.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

(Consideration of the appellant's claims of service 
connection for a low back disability, left knee disability, 
left ankle disability, left leg nerve damage, and lung 
disability is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By way of a February 1945 rating decision, the RO denied 
service connection for congenital patent ductus arteriosus; 
the veteran did not appeal.

2.  Evidence received since the February 1945 RO decision is 
new to the record in that it was not previously submitted to 
agency decision makers, but it does not relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for congenital patent 
ductus arteriosus has not been received.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 
3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2006, and April 2006, with the veteran being notified of all 
the necessary duty-to-notify elements prior to the initial 
adjudication of the claim.  Specifically regarding VA's duty 
to notify, the notifications to the veteran apprised him of 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of the issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and he 
was informed of the requirement that new and material 
evidence must be received in order to reopen a claim, and he 
was told what was required to substantiate the underlying 
service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

In the present case, the RO has obtained the veteran's 
service treatment reports (STRs), VA and private medical 
records.  As no new and material evidence has been presented 
(see below discussion), a VA examination is not warranted.  
See Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA) 
(without the introduction of new and material evidence, VA is 
not required to provide a medical examination or opinion).  
VA has no duty to inform or assist that was unmet.

II. Law and Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  By way of a February 1945 rating decision, the RO 
denied service connection for congenital patent ductus 
arteriosus.  The veteran did not appeal this decision, 
consequently, this February 1945 rating decision became a 
final decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).  As such, new and material evidence 
must be submitted in order to reopen the claim of service 
connection.  See 38 U.S.C.A. § 5108 (West 2002).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent law states that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where a preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 1945 denial, and that also raises a reasonable 
possibility of substantiating the claim that the veteran's 
congenital patent ductus arteriosus began in service or 
underwent an increase in severity during service beyond its 
natural progression.

At the time of the February 1945 denial, the relevant 
evidence of record consisted of the veteran's service 
treatment reports (STRs), which included a Board of medical 
survey report dated in February 1945 discharging the veteran 
from the U.S. Naval Reserves due to heart disease, congenital 
patent ductus arteriosus, and concluding that the disability 
existed prior to service and was not aggravated by service.  
The medical survey report noted that according to the 
veteran's own statement, he was rejected for employment in 
May 1943, (prior to enlistment), because the examining 
physician found something wrong with his heart.  The report 
noted that the diagnosis of heart disease, congenital patent 
ductus arteriosus, was established in January 1945, and that 
no abnormality of the heart was recorded on the initial form 
of the Health record.  

Evidence submitted since the February 1945 denial includes 
numerous private treatment records, and outpatient treatment 
at the Nashville VA medical center, (VAMC), noting treatment 
for heart related disabilities.  Specifically, the evidence 
includes records from St. Thomas Cardiology Consultants, by 
G.C., M.D., dated from August 2003 through January 2006, 
noting that the veteran suffered from coronary artery 
disease, exertional dyspnea and angina, and underwent a 
cardiac catheterization in August 2003; records from 
Cardiovascular Surgery Associates dated in September and 
October of 2003 discussing the veteran's progress after his 
coronary artery bypass operation; labs reports dated in 
August 2003, and August 2004; progress notes from Heritage 
Medical Associates dated from January 2005 through February 
2006, by E.A., M.D., again discussing treatment of the 
veteran's CAD and noting mild aortic insufficiency; a letter 
from R.B., M.D., of Urology Associates dated in March 2003; 
and outpatient treatment records from the Nashville VAMC 
dated from September 2005 through February 2008, noting that 
the veteran suffered from numerous chronic conditions 
including hypertension and hyperlipidemia, and documenting 
complaints of leg, knee and back pain.

Here, despite the newly added statements from the veteran, 
private treatment records, and evidence from the Nashville 
VAMC noting treatment related to cardiac difficulties, none 
of these newly received records raises a reasonable 
possibility of substantiating a claim of service connection 
for congenital patent ductus arteriosus because none of the 
records discusses an etiological relationship between the 
this disease and service.  Although the newly added evidence 
shows current treatment for various heart related 
disabilities, the new evidence does not specifically mention 
congenital patent ductus arteriosus, nor does the medical 
evidence contain a statement indicating that such a problem 
was incurred in or aggravated by service.  More specifically, 
the evidence does not address a nexus between the congenital 
patent ductus arteriosus and service, including any statement 
noting aggravation of a pre-existing heart disease during 
service.

Thus, the Board finds that the evidence received since the 
February 1945 RO decision is not material because, when 
considered alone or with previous evidence of record, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim--i.e., the newly added evidence 
does not establish a link between the veteran's congenital 
heart disease and military service, including evidence of in-
service aggravation of a pre-existing heart disability, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.  As such, the Board finds that new 
and material evidence to reopen the previously denied claim 
of service connection for congenital patent ductus arteriosus 
has not been received, and the application to reopen will 
therefore be denied.

Further, although the veteran's testimony and statements at 
his regional office hearing, and his July 2008 Board hearing, 
provide greater detail regarding his currently diagnosed 
heart disease, it is not new and material evidence.  The 
determinative, but missing, evidence would be medical 
evidence that the veteran's congenital patent ductus 
arteriosus is related to military service, including a 
medical opinion noting in-service aggravation.  The veteran 
is not competent to provide such medical information 
regarding the nature of a disease or its progression; 
consequently, his testimony does not raise a reasonable 
possibility of substantiating his claim.

In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claim of 
service connection for congenital patent ductus arteriosus 
has not been received, and the application to reopen will 
therefore be denied.  


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for congenital 
patent ductus arteriosus, the application to reopen is 
denied.


REMAND

In this case, the veteran is seeking service connection for 
disabilities of the low back, left leg nerve damage, left 
knee, left ankle, and lung, claiming that his disabilities 
were either incurred in, or aggravated by his active duty 
service.  At his July 2008 Board hearing, the veteran stated 
that he had a herniated/slipped disc prior to service which 
would pinch a nerve, and asserted that it was aggravated 
during service by carrying 48 to 50 pounds on his back.  
Regarding his left knee and ankle, the veteran reported that 
during basic training he made a side step and his ankle 
turned over and his knee came out of its socket.  The veteran 
also noted that although he had experienced shortness of 
breath since he was a teenager, his condition was aggravated 
by the strenuous marching during service.

A review of the record reveals evidence of current complaints 
of chronic back pain, including a pinched nerve, which led to 
left leg pain; complaints of knee and ankle pain, including 
evidence of bilateral knee crepitus, ankle swelling and 
edema; and an assessment of chronic joint pain likely related 
to arthritic changes, including x-ray evidence of 
degenerative arthritic changes in the thoracic spine.  The 
treatment reports also assess the veteran with a left pleural 
effusion.

Specifically, the file contains medical records from the 
Nashville VAMC dated from September 2005 through February 
2008 which include a December 2005 entry noting that the 
veteran complained of chronic back and knee pain, and that 
the back pain was due to a slipped disc that was pinching a 
nerve.  The veteran was assessed with chronic pain in joints 
likely related to arthritic changes, and bilateral knee 
crepitus.  A September 2005 entry also noted chronic low back 
pain secondary to pinched nerves, and right ankle swelling.  
The veteran stated that the pain was intermittent, worse when 
he bent over in certain ways, and noted constant sharp knee 
pain which had been present over the past two years, and was 
aggravated with prolonged activity.  A January 2007 entry 
noted that the veteran experienced chronic back and leg pain.

Further, an August 2003 St. Thomas Hospital admission history 
and physical examination dated in August 2003, noted chronic 
ankle edema, and a January 2005 letter from Dr. C., of St. 
Thomas Cardiology Consultants noted that the veteran had a 
history of a left pleural effusion postoperatively, status 
post thoracentesis in September 2003.  The record also 
contains an August 2003 chest x-ray noting that the bony 
structures appeared normal except for degenerative changes in 
the thoracic spine; and a January 2005 x-ray entry revealed 
that the veteran had mild to moderate degenerative arthritic 
changes involving the middle and lower thoracic spine, and 
noted that the lung fields were over-expanded with mild 
interstitial fibrosis in both lung fields.

The service treatment reports (STRs), contain a January 1945 
entry noting that the veteran complained of sharp pain in the 
left upper chest, shortness of breath, migratory joint pain, 
and occasional ankle swelling.  On examination, the examiner 
noted scattered bronchial wheezes throughout the lung fields.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of a 
disability, establishes that the veteran suffered an event, 
injury or disease in service; and there is indication that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.   See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is 
necessary in order to properly decide the claim.  To date, 
the veteran has not been provided with a VA examination 
despite current treatment reports documenting persistent and 
recurrent symptoms, including a specific diagnosis of 
degenerative arthritic changes in the thoracic spine, and a 
left lung pleural effusion, in addition to lay evidence 
provided at the July 2008 Board hearing suggesting that the 
veteran suffered an in-service injury involving the knees, 
and ankles, and medical evidence in the STRs noting sharp 
pain in the left upper chest, shortness of breath, migratory 
joint pain, and occasional ankle swelling.

As such, the Board will remand to seek current relevant 
treatment records, and to afford the veteran a VA examination 
in order for the examiner to provide diagnoses relative to 
low back, left ankle, left knee, lung and left leg nerve 
damage disabilities.  If disabilities are found on 
examination, the examiner should determine whether it is at 
least as likely as not that any current disability is 
attributable to his military service.  

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims, specifically 
including any relating to low back, knee, 
ankle, lung, or neurologic disabilities.  
With any necessary authorization from the 
veteran, obtain and associate with the 
claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records.

2.  The veteran should be afforded VA 
examination(s), conducted by a 
physician(s) with appropriate expertise 
to render a nexus opinion regarding the 
medical probability that any current left 
leg nerve damage, left knee, left ankle, 
low back, or lung disability is 
attributable to the veteran's active 
military service, in particular, to the 
above-mentioned incident described by the 
veteran in his July 2008 Board hearing, 
involving the knees, and ankles, in 
addition to the January 1945 in-service 
entry noting complaints and treatment 
related to the lungs and joint swelling.  
The physician should include an opinion 
as to whether it is at least as likely as 
not that any current disability is 
attributable to military service.  If no 
disability is found with respect to any 
part-the low back, left ankle, left 
knee, left leg nerve damage or lungs--
this should be clearly explained.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.
The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


